DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




1. Formal Matters
	Claims 1, 7 and 12-19 are pending and are the subject of this Office Action.




2. Specification
The use of the term ACTEMRA® in paragraph [0006], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.




3. Claim Objections
A.	Claim 1 is objected to since it recites “tocilizumab tocilizumab” in line 3.

B.	Claim 7 is objected to since it depends from canceled claim 6.



4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 15-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the pharmaceutical compositions recited in the Tables of the specification, does not reasonably provide enablement for treating any respiratory viral infection by inhalation. Assuming arguendo the specification is enabled for treating respiratory symptoms associated with COVID-19, it would not be enabled for treating any other respiratory viral infection, or any other symptoms associated with COVID-19. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming treating any respiratory viral infection by inhalation. Again, assuming arguendo the specification is enabled for treating respiratory symptoms associated with COVID-19, it would not be enabled for treating any other respiratory viral infection, or any other symptoms associated with COVID-19. Applicants only provide guidance and working examples of the formulations in the Tables of the specification. Though tocilizumab is known to be used to treat COVID-19 (e.g. paragraph [0007]), there does not appear to be any guidance in the specification of treating COVID-19 with the nebulized formulation. Furthermore, assuming arguendo the nebulized formulations are enabled, the guidance and working examples as far as the dose ranges does not support the breadth of the ranges of the claims. Given this, it is not predictable to one of ordinary skill in the art how to treat COVID-19 with a nebulized formulation. If this were enabled, it does not appear Applicants are enabled for treatment of any non-respiratory effects of COVID-19. Finally, assuming arguendo the claims, as recited, were enabled for the treatment of COVID-19 (as the Examiner will clearly consider), they are not enabled for the treatment of any other respiratory viral infection.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.



5. Claim Rejections - 35 USC § 112(a) – written description
Claims 1, 7 and 12-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims recite a wide range of concentrations of histidine, arginine/methionine and polysorbate 80. However, the specification only appears to provide a small subset of those ranges (see Tables 1, 2 and 3), which, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.




6. Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7, 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The concentration ranges of claims 7 an d18 fall outside those recited in claim 1, from which both will ultimately depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7. Claim Rejections - 35 USC § 102 and 103
	All rejections under 35 USC 102 and 103 have been withdrawn in view of Applicants’ amendments and arguments.




8. Prior Art of Interest Not Relied Upon
Shailubhai (U.S. 2021/284743) teaches many of the compounds recited in instant claim 1 for use in a nebulizer (e.g. paragraph [0013]), but does not teach arginine nor histidine for such a purpose.




9. Conclusion
No claim is allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647